Order unanimously reversed and matter remitted to Monroe County Court for a hearing. Memorandum: In view of the concession of the District Attorney that there should be a hearing, and in the light of the record before us, the order should be reversed and a hearing held. (Appeal from order of Monroe County Court denying, without a hearing, motion to vacate *934judgment rendered December 20, 1962 convicting defendant of manslaughter, first degree and assault, second degree.) Present—Williams, J. P., Goldman, Marsh, Witmer and Henry, JJ.